Citation Nr: 0313218	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post compression fracture of the T6 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, granted 
service connection for status post compression fracture of 
the T6 (the sixth thoracic) vertebra, and assigned a zero 
percent disability evaluation, effective from January 15, 
1994.  The notice of disagreement was received in April 1995.  
The statement of the case (SOC) was issued in July 1995.  The 
veteran's substantive appeal was received in August 1995. 

The Board remanded the matter in July 1997 for additional 
development.  By a rating action dated in November 1997, the 
zero percent disability evaluation assigned for status post 
compression fracture of the T6 vertebra was increased to 
10 percent, effective retroactively from January 15, 1994.

In August 1998, a hearing was held at the RO before the 
undersigned Veterans Law Judge (a Member of the Board); a 
transcript of that hearing is associated with the claims 
file.  

In a February 1999 decision, the Board denied the veteran's 
claim for an increased rating for his status post compression 
fracture of the T6 vertebra.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, following the filing of a Joint 
Motion for Remand by the Secretary of Veterans Affairs and 
the veteran, the Court issued an Order which vacated the 
Board's February 1999 decision, and remanded the matter to 
the Board for re-adjudication.  Copies of the Joint Motion 
and of the January 14, 2000, Order, which constitutes the 
mandate of the Court, are associated with the claims file.




Shortly after issuance of the Court's Order, the case was 
received by the Board from the Court.  In September 2000 the 
Board again remanded the case to the RO for additional 
development.  In February 2003 the RO issued a supplemental 
statement of the case (SSOC), which continued the 10 percent 
disability evaluation for status post compression fracture of 
the T6 vertebra.


FINDING OF FACT

The veteran's service-connected status post compression 
fracture of the T6 vertebra is manifested by objective 
findings of some tenderness in the mid dorsal spinous process 
area, degenerative joint disease, ability to rotate the upper 
torso 30 degrees bilaterally, pain with extreme flexion, 
extension, and lateral twisting, and X-ray finding of a 
healed compression fracture of T6.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post compression fracture of the T6 
vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285-5291 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran sustained a 
compression fracture of T6 in a rollover motor vehicle 
accident in November 1993.  It was noted in the examination 
report at the time of separation from service that the 
fracture was stable.  It was also noted that the veteran 
complained of tenderness in his mid-back.  There was no 
limitation of motion or a diagnosis of a back disability 
noted.

In April 1994 the veteran filed a formal claim for 
entitlement to service connection for a number of disorders, 
including a back disorder.  He did not report any post-
service treatment.

In July 1994, VA general and joints examinations were 
conducted.  These examination reports are negative for 
complaints or findings regarding the back.  They do note, 
however, that the veteran had been a supervisor for UPS for 
the previous two months.  

A VA orthopedic examination was conducted in April 1997.  The 
veteran was on no medications.  He complained of right elbow 
symptoms and back pain.  He reported that the right elbow 
disability rendered him unable to lift things and to perform 
many of the things that he used to do, including playing 
basketball.  With respect to back pain, he reported that the 
injury to his back had occurred in service.  He stated that 
he had persistent back pain in the center of his back, in the 
high lumbar to low thoracic region, which seemed to radiate 
into the buttocks region.  He stated that it felt like his 
back and legs were going to go numb.  The sensation and pain 
radiated to the top of his thighs and down to his knees, but 
not below that level.  The symptoms had been constant, 
neither worsening nor improving.

On clinical evaluation, the back had no gross deformities, 
there was no costovertebral angle tenderness, there were no 
suprapubic masses, and the abdomen was noted to be benign.  
The hips were normal.  There was no lumbar spine percussion 
tenderness.  Range of motion of the lumbar spine was grossly 
normal, and straight leg raising was negative.  Lower 
extremity sensory function was normal to light touch and 
pinprick.  Muscle strength was normal bilaterally, and deep 
tendon reflexes were 2/4 in all distributions.  Cerebellar 
function was normal by rapid alternating movement, and gait 
was normal.  He could walk on his heels and toes, and did ten 
deep-knee bends without difficulty.  The diagnoses included 
sciatica/lumbar strain and "rule out" degenerative joint 
disease, and the examiner recommended, among other tests, a 
lumbar radiograph.  The radiographic report revealed an 
impression of very minimal disk space narrowing of L4-5 and 
L5-S1.  The examiner's diagnostic/clinical results included 
lumbar strain with minimal degenerative joint disease.

Further VA orthopedic examination was conducted in September 
1997.  With respect to his back, the veteran reported that, 
since discharge from the Navy, he had experienced pain in the 
mid-back and, as a result, could no longer jog, lift weights, 
or participate in sports.  He worked for the Postal Service 
at an inside job processing mail, with minimal lifting.  On 
physical examination, there was some tenderness in the mid-
dorsal spinous process area.  There was one-inch chest 
expansion.  He could rotate his upper torso 30 degrees 
bilaterally.  Range of motion of the lumbar spine was 30 
degrees flexion, 19 degrees tilt bilaterally, and eight 
degrees on extension.  Reflexes of the lower extremities were 
within normal limits, and there was no hypesthesia in either.  
Straight leg raising from the sitting position was normal 
bilaterally.  Recent X-rays of the back reportedly revealed a 
healed compression fracture of T6.  The diagnoses included 
healed compression fracture of T6, with still significant 
daily pain.

At his hearing in August 1998, the veteran submitted VA 
outpatient treatment records, dated from July 1994 through 
January 1998.  The records show that, on July 14, 1997, he 
complained of increased severity of mid back pain for one 
week.  On July 18, 1997, he again complained of back pain 
with increased severity for one week.  He reported that he 
had had no relief since the last visit.  He reported that he 
had fractured his T6 in service while lifting a heavy item, 
and had suffered back pain since that time.  He reported that 
he currently worked at the Post Office, lifting heavy boxes.  
He said he had been off work for the past week, and his back 
pain had improved.  He reported that he jogged and lifted 
weights when his back was not hurting.  He felt slight pain 
in the mid-back with deep respiration.  Range of motion of 
the back was limited at extreme flexion, extension and 
lateral twisting, secondary to pain.  He was not tender to 
palpation or percussion.  His pain was noted to be in the 
mid-back area.  His gait was normal.  The clinical impression 
was mid-back pain - degenerative joint disease.  



Records dated in August, September, and October 1997 are 
negative for back complaints.  In December 1997, the veteran 
reported upper back pain for five to six days.  It was noted 
that he thought the flare-up of back pain was related to 
lifting on the job at the Post Office, and that he always 
lifted in the same direction.  He reported spasm flares in 
the middle and upper back, interfering with comfort at rest 
and with movement.  He had mild discomfort with range of 
motion at the waist.  The diagnosis was chronic recurrent 
mid-back pain.  He was prescribed Flexeril, and was referred 
to the rheumatology clinic for evaluation.  On January 9, 
1998, he complained of recent exacerbation of backache for 
two weeks.  On examination, he had mild tenderness of the 
mid-thoracic area with hard bumpy swelling of the left 
paravertebral area.  The impression was chronic low backache.  
When seen on January 12, 1998, he reported he was a mail 
handler and had hurt his back at work during the Christmas 
season.  The assessment included back pain, relieved with 
Flexeril.  He was given one refill and a referral to 
rehabilitative medicine for body mechanics instruction; he 
was to perform limited duty for one week.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in August 1998.  He 
testified that he had lost 90 days of work in the past year, 
due to back symptoms.  He stated that if he worked a certain 
amount of days in a row, muscle spasms would keep him out a 
couple of days.  He reported that his predominant symptom was 
muscle spasms.  He stated that, at the VA examination in 
September 1997, the examining doctor had told him there was a 
T- formation in his T6 spine, that he could understand why 
the veteran was having so many problems with his back, and 
that there was a quarter of the bone missing out of his 
spine.  The veteran stated that, if he went beyond his 
limitation of motion, he experienced pain shooting down his 
back through his legs.  He disclosed that he had been 
incapacitated to the point where he was not able to get back 
up without help.  He said he had pain every day, and did not 
enjoy anything physical.

When asked whether his current condition was different than 
it was at the time of the previous VA examination in 
September 1997, he stated, "It's worsening as I get older, 
it seems.  It's just as bad as it was, definitely, 
sometime."  When asked to what extent he felt the lumbar 
disability diagnosed at VA examination was related to the 
service-connected disability, he said he was not sure and 
said that he had not had a back problem prior to the fracture 
in service.  He was asked about an incident at work where he 
had picked up a box.  He said that his back tightened up and 
that was when he first got problems at work.  The veteran's 
representative requested a new VA examination, claiming that 
the veteran's condition was worse than when last examined, 
and also requested application of other diagnostic codes 
pertaining to the back.

Subsequent to the hearing, the veteran's appeal was forwarded 
to the Board.  In a February 1999 decision, the Board denied 
his claim for an increased rating for his status post 
compression fracture of the T6 vertebra.

As noted in the Introduction, above, the appealed that 
decision to the Court.  In January 2000, following the filing 
of a Joint Motion for Remand by the Secretary of Veterans 
Affairs and the veteran, the Court issued an Order which 
vacated and remanded the Board's February 1999 decision.  The 
essential purpose for vacating the Board's February 1999 
decision was to allow the Board to re-adjudicate the 
veteran's claim in accordance with the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5285.  That code states 
that, in cases involving residuals of vertebral fractures 
without cord involvement, the pertinent disability should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity.  In 
addressing those criteria, the Board had determined that, 
despite the numerous medical reports previously describing 
"wedge deformities" and healed compression fracture of the 
T6 vertebra, the objective medical evidence did not confirm 
that there was actual, present deformity of a vertebral body.  
However, a remand was deemed necessary to make a 
determination as to whether those findings are consistent 
with the criteria for a demonstrable deformity of vertebral 
body as set forth by DC 5285.



In September 2000 the Board remanded the case to the RO to 
schedule the veteran for an orthopedic examination, inter 
alia.  VA examinations were scheduled in August 2001 and 
January 2003 and the veteran did not report for those 
examinations.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in July 1995, the SSOCs issued in July 1997 and 
February 2003, and the text of the September 2000 Board 
remand, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this regard, the Board notes the October 2002 letter in 
which the RO advised the veteran of the enactment of the 
VCAA, what information or evidence was necessary to establish 
entitlement, that VA would make reasonable efforts to obtain 
relevant evidence on his behalf, and of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence has been obtained and associated with the 
claims folder.  The Board notes that the veteran failed to 
report, without good cause, to VA examinations scheduled in 
August 2001 and January 2003.  The veteran was advised in the 
September 2000 Board remand that failure to report for a VA 
examination might adversely affect his claim.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, action in 
accordance with 38 C.F.R. § 3.655 shall be taken.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  Since this is an 
appeal of an original compensation claim, the claim shall be 
rated based on the evidence of record.  Moreover, the record 
reflects that the veteran was provided with VA examinations 
in April 1997 and September 1997.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  Similarly, as the 
veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  For 
the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran essentially contends that his service-connected 
status post compression fracture of the T6 vertebra is more 
severe than the 10 percent disability evaluation currently 
assigned, and effective from the initial date of service 
connection.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's status post compression fracture of the T6 
vertebra is currently rated on the basis of limitation of 
motion, under 38 C.F.R. § 4.71a, DC 5291.  His T6 vertebra 
disability was initially assigned a zero percent disability 
evaluation under DC 5285, pertaining to residuals of fracture 
of vertebra.  By rating decision of November 1997 the 
evaluation for status post compression fracture of the T6 
vertebra was increased to 10 percent, and the determination 
was made to evaluate the disability under DC 5291.  
Diagnostic Code 5285 provides for ratings of 60 to 100 
percent where there is cord involvement or necessity of a 
neck brace, etc., and provides that, in other cases, the 
disability it to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, DC 5285.  
Under DC 5291, limitation of motion of the dorsal spine, 
where slight, is noncompensable, and where moderate or 
severe, is rated at 10 percent.  Thus, the veteran is 
currently assigned a 10 percent evaluation, which is the 
maximum allowable under DC 5291.  A higher evaluation of 20 
percent is not warranted unless there is severe or moderate 
limitation of motion together with demonstrable deformity of 
a vertebral body from fracture.  See 38 C.F.R. § 4.71a, DCs 
5285-5291.

A higher rating could be assigned, in appropriate 
circumstances, under DC's 5010, 5286, 5288, and 5293, 
pertaining to arthritis due to trauma substantiated by X-ray 
findings, ankylosis of the spine, and intervertebral disc 
syndrome, respectively. However, Diagnostic Code 5010, which 
indicates that arthritis due to trauma, substantiated by X-
ray findings, is to be rated as degenerative arthritis (DC 
5003), further provides that arthritis established by X-ray 
findings is to rated on the basis of limitation of motion 
under the appropriate DCs for the joint(s) involved if the 
limitation of motion is compensable, and thus, a higher 
rating is not warranted under that code.  DCs 5286 and 5288 
pertain to ankylosis, and, as the veteran does not have 
ankylosis, a higher rating is not warranted under those 
codes.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure".  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995), citing Dorland's Illustrated Medical Dictionary, 91 
(27th ed. 1988).  Similarly, DC 5293, pertaining to 
intervertebral disc syndrome, does not allow the veteran a 
higher rating, since the medical evidence indicates that he 
does not have disc disease.

Despite the veteran and his representative's contentions that 
a higher rating is warranted due to a demonstrable deformity 
of vertebral body or through application of DC 5295, we do 
not find merit in either argument, as there has been no 
objective medical evidence of a deformity, and DC 5295 
pertains to lumbar spine disabilities.

With respect to the veteran's representative's contention 
that a new VA examination is warranted on the basis that the 
veteran's disability has worsened since he was last examined 
in September 1997, we find that there has been no such report 
by the veteran to that effect.  At his hearing in August 
1998, in response to a question as to whether the condition 
was currently any different than it was in September 1997, 
the veteran said the disability seemed to worsen as he got 
older and was "just as bad as it was, definitely, 
sometime".  We do not find this statement sufficient to 
support a finding that the current severity of the disability 
has not been adequately evaluated.  Furthermore, outpatient 
treatment records through January 1998 are of record and 
provide additional, more recent, evaluation of the 
disability.  In addition, VA examinations had been scheduled 
to assess the severity of his disability, and he has failed 
to report for the examinations.

The Board has also considered, in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  An increased rating is not warranted under these 
provisions, as no additional factors affecting limitation of 
motion were shown on medical examination, or in the veteran's 
reported history, to warrant assignment of a rating in excess 
of the maximum allowable rating for limitation of motion of 
the dorsal spine.  Furthermore, where the claimant is 
receiving the maximum schedular rating available under the 
appropriate diagnostic code, it is not error to fail to 
consider functional loss due to pain under 38 C.F.R. § 4.40.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 



While we appreciate the veteran's sincere belief in the 
merits of his claim, the actual objective findings do not 
support an increased rating for status post compression 
fracture of the T6 vertebra.  The Board finds that the 
preponderance of the evidence is against the claim and, 
therefore, an increased evaluation is not warranted at this 
time.

As noted above, the Court has held that, in cases where 
disagreement has been indicated as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate, staged percentage evaluations for separate 
periods based upon the facts found during the appeal period.  
However, in the absence of evidence supporting a higher 
initial evaluation for the T6 fracture residuals at any point 
during the pendency of this appeal, the preponderance of the 
evidence is against the veteran's claim for that benefit.  
See Fenderson, supra.

C.  Extra-schedular consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extra-schedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extra-schedular evaluation.

Of course, prior to ascertaining whether the veteran's case 
meets the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), the Board is considering whether the veteran 
would be prejudiced by considering the issue in the first 
instance.  See Floyd, 9 Vet. App. at 96.  The central inquiry 
in that determination is "whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and to address the question at a 
hearing and, if not, whether the claimant will be prejudiced 
thereby".  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Here, the veteran clearly had the opportunity to present 
argument on this matter at the hearing before the undersigned 
Veterans Law Judge, and to submit evidence in this regard.  
At the hearing, the veteran alluded to the adverse effects 
that his service-connected disability had on his ability to 
perform as a mail handler, and it is presumed that, in his 
claim for increased schedular evaluation, he is seeking 
consideration of extra-schedular evaluation as well.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by a consideration of referral of his case for 
extraschedular evaluation at this juncture.  VAOPGCPREC 6-69; 
Bernard, Floyd, supra

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disabilities presented in this 
claim, the Board cannot conclude that the disability picture 
is so unusual or exceptional, with such related factors as 
frequent hospitalization or marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  

There is no evidence that the service-connected disability 
presents an unusual or exceptional disability picture.  There 
is no medical evidence that the clinical picture is in any 
way out of the ordinary, and the veteran has pointed to none.  
The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post compression fracture of the T6 vertebra is 
denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

